COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-288-CV
 
 
THE ESTATE OF JOHN AROON
SOOKMA, DECEASED                                                                          
                                              ------------
 
               FROM
PROBATE COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------      




Appellant Julia A. Sookma
attempts to appeal from the trial court=s orders signed on January 8, 2008; January 17, 2008; February 1,
2008; and February 5, 2008.  According to
the trial court clerk, the trial court did not sign any orders on January 17,
2008 or February 5, 2008.  The trial
court=s January 8 and February 1 orders authorized the county clerk to
invest disputed funds on deposit with the county clerk in interest-bearing accounts
and thus do not appear to be final appealable orders.  See Tex.
Prob. Code Ann. ' 5(g)
(Vernon Supp. 2008); Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)
(stating that if there is an express statute declaring the phase of the probate
proceedings to be final and appealable, that statute controls; otherwise, if
there is a proceeding of which the order may logically be considered a part,
but one or more pleadings also part of that proceeding raise issues or parties
not disposed of, then the probate order is interlocutory).
On July 11, 2008, we notified
Sookma of our concern that we lacked jurisdiction over this appeal and stated
that we would dismiss the appeal unless Sookma or any party desiring to
continue the appeal filed on or before July 21, 2008 a response showing grounds
for continuing the appeal.  See Tex. R. App. P. 42.3.  We received no response.
Accordingly, because the
trial court=s January 8
and February 1 orders are not final, appealable orders, we dismiss this appeal
for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  WALKER, GARDNER, and MCCOY, JJ.
 
DELIVERED:  August 7, 2008




[1]See Tex. R. App. P. 47.4.